 


 HR 6327 ENR: Federal Aviation Administration Extension Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6327 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to extend the funding and expenditure authority of the Airport and Airway Trust Fund, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Aviation Administration Extension Act of 2008. 
2.Extension of taxes funding Airport and Airway Trust Fund 
(a)Fuel taxesSubparagraph (B) of section 4081(d)(2) of the Internal Revenue Code of 1986 is amended by striking June 30, 2008 and inserting September 30, 2008. 
(b)Ticket taxes 
(1)PersonsClause (ii) of section 4261(j)(1)(A) of the Internal Revenue Code of 1986 is amended by striking June 30, 2008 and inserting September 30, 2008. 
(2)PropertyClause (ii) of section 4271(d)(1)(A) of such Code is amended by striking June 30, 2008 and inserting September 30, 2008. 
(c)Effective dateThe amendments made by this section shall take effect on July 1, 2008. 
3.Extension of Airport and Airway Trust Fund expenditure authority 
(a)In generalParagraph (1) of section 9502(d) of the Internal Revenue Code of 1986 is amended— 
(1)by striking July 1, 2008 and inserting October 1, 2008, and 
(2)by inserting or the Federal Aviation Administration Extension Act of 2008 before the semicolon at the end of subparagraph (A). 
(b)Conforming amendmentParagraph (2) of section 9502(e) of such Code is amended by striking the date specified in such paragraph and inserting October 1, 2008. 
(c)Extension of expiring aviation program authority 
(1)Section 40117(l)(7) of title 49, United States Code, is amended by striking the date that is 3 years after the date of issuance of regulations to carry out this subsection. and inserting September 30, 2008.. 
(2)Section 47141(f) of title 49, United States Code, is amended by striking September 30, 2007. and inserting September 30, 2008.. 
(3)Section 161 of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 47109 note) is amended by striking fiscal year 2008 before July 1, 2008. and inserting fiscal year 2008.. 
(4)Section 186(d) of the Vision 100—Century of Aviation Reauthorization Act (Pub. L. No. 108–176, 117 Stat. 2490, 2518) is amended by striking October 1, 2007, and for the portion of fiscal year 2008 ending before July 1, 2008, and inserting October 1, 2008,. 
(5)Section 47115(j) of title 49, United States Code, is amended by striking fiscal years 2004 through 2007, and inserting fiscal years 2004 through 2008,. 
(6)Section 44302(f)(1) of title 49, United States Code, is amended by striking August 31, 2008 and inserting November 30, 2008. 
(7)Section 44303(b) of such title is amended by striking December 31, 2008 and inserting March 31, 2009. 
(d)Effective dateThe amendments made by this section shall take effect on July 1, 2008. 
4.Extension of Airport Improvement Program 
(a)Authorization of appropriationsSection 48103(5) of title 49, United States Code, is amended to read as follows: 
 
(5)$3,675,000,000 for fiscal year 2008.. 
(b)Project grant authoritySection 47104(c) of such title is amended by striking June 30, 2008, and inserting September 30, 2008,. 
(c)Effective dateThe amendments made by this section shall take effect on July 1, 2008. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
